DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.
Currently, claims 1, 4-10, 14, 18, 19 and 21 are pending with claims 2, 3, 11-13, 15-17 and 20 cancelled, and claims 1, 10, 14, 18 and 21 amended. The following is a complete response to the November 1, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy et al. (US Pat. No. 7,311,703 B2) further in view of Arless et al. (US Pat. No. 7,465,300 B2).
Regarding claim 1, Turovskiy provides for a method of treating tissue, comprising positioning a distal portion of a treatment tool in a first position in proximity to tissue (positioning the device as in figure 14A near tissue to be treated), wherein the distal portion of the treatment tool includes a cooling element (cooling sheath 332 in view of the teaching in col. 9; 41-56 utilizing a Joule-Thomson effect in combination with known cooling fluids such as nitrous oxide) and a microwave energy emitting element (antenna shaft 344), the microwave energy emitting element deployable from a first, retracted position that is proximal of a distal end of the cooling element, to a second, deployed position that is distal of the distal end of the cooling element (via the shaft 344 being advanceable and retractable relative to the sheath 332), wherein the cooling element arranged to substantially surround the microwave energy emitting element (via 332 surrounding 344 as in figure 14A), transitioning the microwave energy emitting element to the deployed position such that the microwave energy emitting element is disposed beyond a distal end of the cooling element (via the insertion to the position as shown in figure 14A with 344 extending distally beyond the end of 332), activating the cooling element (via the circulating of the cooling fluid through the element 332), absorbing energy from tissue via the cooling element (with the element 332 inserted into the body, the absorbing of heat energy via the cooling element; see also col. 8; 56-60), wherein the energy absorbed is in a first predetermined volume (absorbed energy is a first volume adjacent to 332), activating the microwave energy emitting element (activation of the shaft 344), delivering microwave energy to tissue via the microwave energy emitting element (via the delivery of energy to tissue from the radiation element 342 of 344), wherein the energy is delivered to a second predetermined volume (absorbed energy is a second volume adjacent to 342), and generating a predetermined treatment zone based on the first predetermined volume and the second predetermined volume, wherein the first predetermined volume is adjacent the treatment tool, and the second predetermined volume is located substantially beyond the first predetermined volume (via the second volume being the lesion formed by the radiating portion 342, and the first volume being the tissue along the shaft of the device as in col. 14; 56-58).
While Turovskiy provides for the cooling element to utilize a Joule-Thomson orifice as well as known cryogenic materials being expanded through such an orifice, Turovskiy fails to specifically recite that such provides for a cryogenic element of cryogenic cooling. Arless, however, provides for an exemplary teaching of the combination of cryogenic cooling in addition to microwave energy delivery (see at least col. 7; 1-22 to provide for desired lesion creation with the control over both the level of cooling and heating).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the Joule-Thomson orifice in Turovskiy to provide for a level of cooling that qualifies as cryogenic in view of the teaching of Arless. Again, Turovskiy already contemplates the requisite structure and cooling fluid to provide for such levels with Arless exhibiting that the utilization of such as cryogenic cooling is known in the art in conjunction with microwave energy delivery to control treatment lesion size at a desired location within the body.
Regarding claim 4, Turovskiy provides that the absorbing energy from tissue is performed for a first predetermined interval of time (via the time of cooling being a first period).  
Regarding claim 5, Turovskiy provides that delivering energy to tissue is performed for a second predetermined interval of time (via the time of microwave energy delivery from 342 being a second period).  
Regarding claims 6 and 7, Turovskiy provides that the absorbing energy from tissue and delivering energy to tissue are performed simultaneously or alternating (see at least col. 9; 24-40 describing simultaneous or intermittent cooling fluid flow).
Regarding claim 8, Turovskiy provides that the first predetermined volume substantially limits expansion of a passive treatment zone beyond the second predetermined volume (via the cooling along the shaft limiting the passive expansion of the microwave based treatment).  
Regarding claim 9, while Turovskiy fail to specifically provide the steps set forth in claim 9, the Examiner is of the position that the steps of re-positioning the distal portion of the treatment tool in one or more second positions in proximity to tissue, wherein the first position is different from the one or more second positions, absorbing energy from tissue at the one or more second positions, delivering energy to tissue at the one or more second positions; and creating another predetermined treatment zone based on the energy delivered at the first position and the one or more second positions.
The Examiner is, however, of the position that such steps merely describe the treatment of tissue at an addition location within a tumor. It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to reposition the treatment tool of Turovskiy at a new location within the body to provide for a second area of treatment. Utilizing a single device to provide multiple locations of treatment in the body is old and well known in the art, would only require a routine level of skill to accomplish, and would readily be able to be accomplished with a reasonable expectation of success by one working the electrosurgical arts. For the sake of completeness, the Examiner notes that Arless further provides for having successive ablation steps in col. 7; 15-18.
Regarding claim 10, Turovskiy provides for a tissue treatment system comprising: a treatment tool including a cooling element (element 332) and at least one extendible microwave energy emitting element arranged at a distal end of the treatment tool (344 with the radiating portion 342 at the distal end), wherein the cooling element substantially surrounds the extendible microwave energy emitting element (see figure 14A where 332 surrounds the shaft 344), the microwave energy emitting element deployable from a first, retracted position that is proximal of a distal end of the cooling element, to a second, deployed position that is distal of the distal end of the cooling element (via 344/342 being advanceable/retractable relative to 332), the treatment tool configured to deliver energy to tissue (via the radiating portion 342) and absorb energy from tissue in a predetermined treatment zone (via the cooling sheath at 332), a generator coupled to the treatment tool and configured to supply energy to the microwave energy emitting element (30), and a coolant source coupled to the treatment tool and configured to supply a coolant fluid to the cooling element (source for fluid as in col. 9; 41-55), wherein the cooling element is configured to absorb energy in a first predetermined volume adjacent the treatment tool (via the removal of heat from tissue via 332; see col. 14; 56-58), and the microwave energy emitting element is configured to deliver energy to a second predetermined volume, and wherein the second predetermined volume is located substantially beyond the first predetermined volume (via the second volume being the lesion formed by the radiating portion 342, and the first volume being the tissue along the shaft of the device as in col. 14; 56-58).  
While Turovskiy provides for the cooling element to utilize a Joule-Thomson orifice as well as known cryogenic materials being expanded through such an orifice, Turovskiy fails to specifically recite that such provides for a cryogenic element of cryogenic cooling. Arless, however, provides for an exemplary teaching of the combination of cryogenic cooling in addition to microwave energy delivery (see at least col. 7; 1-22 to provide for desired lesion creation with the control over both the level of cooling and heating).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the Joule-Thomson orifice in Turovskiy to provide for a level of cooling that qualifies as cryogenic in view of the teaching of Arless. Again, Turovskiy already contemplates the requisite structure and cooling fluid to provide for such levels with Arless exhibiting that the utilization of such as cryogenic cooling is known in the art in conjunction with microwave energy delivery to control treatment lesion size at a desired location within the body.
Regarding claim 14, Turovskiy provides that the cooling element is a cylindrical tubular member including a passageway (sheath 332 is cylindrical with a passageway therein to provide for passage of cooling fluid therein) and the microwave energy emitting element is a cylindrical member located inside and extendible from the passageway (342/344 is cylindrical and located at least partially within 332 as in figure 14A).
Regarding claim 18, Turovskiy, with respect to the relied upon embodiment in figure 14A, fails to specifically provide for a second cooling element wherein the cooling element and the second cooling element are configured to absorb energy from tissue in the first predetermined volume; and wherein the extendible microwave energy emitting element is configured to deliver energy to tissue in the second predetermined volume.  Turovskiy, however, provides  for an alternative embodiment in figure 25 where the cooling sheath includes multiple cryosurgical elements including, in addition to a first element, a second cooling element (656) wherein the cooling element and the second cooling element are configured to absorb energy from tissue in the first predetermined volume (via 654 and 656 being located near each other an along a similar portion of tissue); and wherein the extendible microwave energy emitting element is configured to deliver energy to tissue in the second predetermined volume (via the emission from 342).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a multi-cooling zone sheath arrangement as the sheath in the arrangement in figure 14A of Turovskiy to provide for an alternative manner of cooling along the shaft of a device. Turovskiy provide that the arrangement in figure 24 provides an advantage of allowing for individual control of the cooling elements to tailor treatment at the target site.  
Regarding claim 19, Turovskiy provides that the treatment tool is further configured to deliver energy to tissue alternating between an activation of the cooling element and the microwave energy emitting element (via the ability to deliver cooling and microwave energy at different times; the Examiner is of the position that this functional recitation of the treatment tool is not believed to structurally distinguish the instant treatment tool over that of Turovskiy).  
Regarding claim 21, Turovskiy provides for a bounded energy treatment device comprising: a heating portion proximate a distal end and configured to emit microwave radiation and heat an area proximate the distal end and generate a predetermined heated treatment zone (344 with the radiating device at 342), a cooling portion substantially surrounding the heating portion and configured to receive a coolant fluid (332), wherein the heating portion is deployable from a first, retracted position that is proximal of the cooling portion and the distal end, to a second, deployed position that is distal of the cooling portion and the distal end (via the ability of 344 to be inserted through, within and distal to the sheath 332), a coolant inlet tube formed in the cooling portion, the coolant inlet tube fluidly connecting a coolant fluid source and a coolant channel (338 between a requisite fluid source and the channel within 332), wherein passage of the coolant fluid through the coolant inlet tube vaporizes the coolant fluid (through the Joule Thomson orifice as in col. 9; 41-55), a coolant outlet tube fluidly connecting the coolant channel with the coolant fluid source (340), and a sensor for sensing a temperature proximate an outer surface of the cooling portion and operably connected to the coolant fluid source (See col. 9; 33-40), wherein upon detection of a temperature proximate the outer surface of the cooling portion above a threshold, the coolant fluid source releases coolant fluid, and vaporization of the coolant absorbs heat from an area proximate the cooling portion, and limits expansion of a passive treatment zone beyond the predetermined heated treatment zone (see again col. 9; 33-40 providing for the pumping of coolant based on the sensed temperature).
While Turovskiy provides for the cooling element to utilize a Joule-Thomson orifice as well as known cryogenic materials being expanded through such an orifice, Turovskiy fails to specifically recite that such provides for a cryogenic element of cryogenic cooling. Arless, however, provides for an exemplary teaching of the combination of cryogenic cooling in addition to microwave energy delivery (see at least col. 7; 1-22 to provide for desired lesion creation with the control over both the level of cooling and heating).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the Joule-Thomson orifice in Turovskiy to provide for a level of cooling that qualifies as cryogenic in view of the teaching of Arless. Again, Turovskiy already contemplates the requisite structure and cooling fluid to provide for such levels with Arless exhibiting that the utilization of such as cryogenic cooling is known in the art in conjunction with microwave energy delivery to control treatment lesion size at a desired location within the body.
Response to Arguments
Applicant’s arguments, see pages 6-9 of the Remarks filed November 1, 2022, with respect to 1) the prior rejection of claims 1, 10 and 21 under 35 U.S.C. 102 as anticipated by Arless and 2) the citation of the Turovskiy reference in the October 21, 2022 Advisory Action have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 102 set forth in the most recent Final Office Action have been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 4-10, 14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy et al. (US Pat. No. 7,311,703 B2) further in view of Arless et al. (US Pat. No. 7,465,300 B2).
The Examiner notes that Applicant’s comments on pages 7-9 of the Remarks with respect to Turovskiy’s lack of explicit recitation that its Joule-Thomson orifice provides for cryogenic cooling so as to result in its cooling sheath to be considered a cryogenic element were found to be persuasive by the Examiner. Arless has been cited in combination with Turovskiy to establish the level of cooling to be the cryogenic level. It is for at least the rationale set forth in the rejections under 35 U.S.C. 103 that the Examiner believes the newly proffered rejections of claims 1, 4-10, 14, 18, 19 and 21 are indeed tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794